Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a refusal of a writ of habeas corpus. This is the second application for appeal by the petitioner. 193 Md. 706, 66 A. 2d 205, certiorari denied, 337 U. S. 947, 69 S. Ct. 1506. He was tried and convicted on a charge of burglary and sentenced to ten years imprisonment. In addition to the grounds discussed in the previous application, he now contends that the “statutory burglary laws of Maryland” are so vague, ambiguous and uncertain as to be unconstitutional, and that the indictment was not in conformity with the statutes or common law. It is sufficient to state that such questions cannot be reviewed on habeas corpus. Cf. Loughran v. Warden of Maryland House of Correction, 194 Md. 719, 64 A. 2d 712 and Winegard v. Warden of the Maryland Penitentiary, 194 Md. 699, 69 A. 2d 685.

Application denied, without costs.